Case 7:15-cr-00468-VB Document 195 Filed 12/10/20 Page 1 of 1

 
 

 

 

 

pon sentence
spe . On ee nm ae my
UNITED STATES DISTRICT COURT ! DOCUMER’ iL
SOUTHERN DISTRICT OF NEW YORK ELECTROMICALLY «: i
wanna x OOSCALEY ELLE D
{
UNITED STATES OF AMERICA, :
Vv.
DEREK MOORER, 15 CR 468-6 (VB)
Defendant.
x

 

A conference in this matter is scheduled for January 27, 2021, at 10:00 a.m. The Court
expects to conduct this proceeding in person in the Courthouse.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at:
https://www.nysd.uscourts.gov/sites/default/files/2020-
09/SDNY%20COVID%20ENTR Y%20QUESTIONNAIRE%20GUIDE%209-2-2020.pdf.
Completing the questionnaire online and ahead of time will save time and effort upon entry.
Only those individuals who meet the entry requirements established by the questionnaire will be
permitted entry. Please contact Chambers if you do not meet the requirements.

Dated: December 10, 2020

White Plains, NY

SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 
